Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT

                                      No. 04-14-00175-CV

                             In the INTEREST OF A.J.P., a Child

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02469
                        Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that no costs shall be assessed against appellant, Felicia T., because she is
indigent.

       SIGNED July 16, 2014.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice